Order entered May 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01662-CV

                               DAVID MONTGOMERY, Appellant

                                               V.

                     U. S. BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04679-D

                                           ORDER
       Before the Court is appellant’s April 30, 2013 motion for an extension of time to file the

clerk’s record. Appellant requests an extension of sixty days. We GRANT appellant’s motion

to the extent that the clerk’s record shall be filed within thirty days of the date of this order.

See TEX. R. APP. P. 35.3(c).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE